        Case: 3:20-cv-00410-jdp Document #: 12 Filed: 05/06/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 GLORON INSURANCE GROUP LLC and
 CONNEXUS CREDIT UNION.,

                              Plaintiffs,
                                                                   OPINION and ORDER
         v.
                                                                        20-cv-410-jdp
 MICHAEL SILVERMAN and
 GLORON AGENCY, INC.,

                              Defendants.


       This is a dispute over an asset purchase agreement that arises under state law. The case

was filed in state court, but removed to federal court. The question is whether the case should

be remanded to state court because the parties are not diverse, which would deprive this court

of jurisdiction.

       Michael Silverman sold the assets of his insurance agency, Gloron Agency, Inc., to

Connexus Credit Union. The deal was structured so that the assets would be held in a new

entity, Gloron Insurance Group, LLC. Connexus is a member of Gloron Insurance Group, LLC,

and owns the majority of it, but Silverman got a minor share, and thus he, too, is a member of

Gloron Insurance Group.

       Connexus and Gloron Insurance Group sued Silverman and Gloron Agency for breach

the asset purchase agreement in Marathon County Circuit Court. Defendants filed a notice of

removal, Dkt. 1, followed shortly by a motion to dismiss. Dkt. 2. Defendants assert diversity

under 28 U.S.C. § 1332 as the basis for federal jurisdiction. The amount in controversy

requirement is met. See Dkt. 1-1, ¶¶ 1, 2, 5, 23, 24. Diversity jurisdiction is proper only when

no plaintiff is a citizen of the same state as any defendant. Lincoln Prop. Co. v. Roche, 546 U.S.
          Case: 3:20-cv-00410-jdp Document #: 12 Filed: 05/06/20 Page 2 of 6



81, 89 (2005). For citizenship purposes, a limited liability company takes on the citizenship

of each of its members. Camico Mut. Ins. Co. v. Citizens Bank, 474 F.3d 989, 992 (7th Cir. 2005).

Silverman is a citizen of New Jersey, Dkt. 1, ¶ 21, and, by virtue of Silverman’s membership,

so is the plaintiff Gloron Insurance Group. Silverman’s membership in the plaintiff Gloron

Insurance Group would ordinarily defeat diversity.

          Defendants anticipated the problem, so they argue in their notice of removal and

motion to dismiss that Gloron Insurance Group was fraudulently joined as a plaintiff “for the

sole purpose of trying to destroy diversity.” Dkt. 3, at 7; see also Dkt. 1, ¶ 22. Defendants invoke

a sound legal principle: a plaintiff may not manipulate federal jurisdiction by dishonestly

configuring the parties to a suit. A plaintiff may not evade federal jurisdiction by fraudulently

naming a nondiverse defendant, nor may a plaintiff create diversity by assigning its interests

to a diverse party. Mississippi ex rel. Hood v. AU Optronics Corp., 571 U.S. 161, 174 (2014). If a

court determines that a party has been fraudulently joined, the citizenship of that party is

disregarded. Defendants ask the court to disregard the citizenship of Gloron Insurance Group

and exercise jurisdiction over the case. Plaintiffs deny that Gloron Insurance Group was

fraudulently joined, and they move to remand the case for lack of subject matter jurisdiction.

Dkt. 8.

          Plaintiffs ask for emergency consideration because an injunction hearing is scheduled

in state court for May 7, 2020. The court will grant the request for emergency consideration.

Defendants made their argument for jurisdiction in their notice of removal and their motion

to dismiss. The case is not a close one, and the court sees no need to wait for a further response

from defendants.




                                                 2
        Case: 3:20-cv-00410-jdp Document #: 12 Filed: 05/06/20 Page 3 of 6



       Defendants have the burden to show that a party has been fraudulently joined, and that

burden is a heavy one. Poulos v. Naas Foods, Inc., 959 F.2d 69, 73 (7th Cir. 1992). In a typical

case, a diverse defendant objects to the plaintiff’s joinder of a nondiverse defendant. Under

that scenario, the removing defendant must demonstrate that, “after resolving all issues of fact

and law in favor of the plaintiff, the plaintiff cannot establish a cause of action against the in-

state defendant. At the point of decision, the federal court must engage in an act of prediction:

is there any reasonable possibility that a state court would rule against the non-diverse

defendant?” Poulos, 959 F.2d at 73 (emphasis in original) (citation omitted). This case is

atypical in that the removing defendants object to the plaintiffs’ joinder of a nondiverse

plaintiff.1 But the court discerns (and defendants identify) no reason why the standard

articulated in Poulos shouldn’t apply here. So the question is whether defendants have shown

that there is no reasonable possibility that the state court would rule in favor of the non-diverse

plaintiff, Gloron Insurance Group.

       Defendants’ fraudulent joinder argument is utterly meritless. Gloron Insurance Group

is the purchaser of the assets at the heart of this dispute over the asset purchase agreement.

Gloron Insurance Group executed the asset purchase agreement at issue, see Dkt. 4-5, and

under that agreement, it was the entity to which defendants were supposed to transfer the

purchased assets. Plaintiffs allege that defendants breached the asset purchase agreement by




1
  Because neither party has questioned that the fraudulent joinder doctrine applies in such a
scenario, the court will assume without deciding that it does. But historically, the doctrine of
fraudulent joinder has applied only to the joinder of defendants. See Matthew C. Monahan,
Note, De-Frauding the System: Sham Plaintiffs and the Fraudulent Joinder Doctrine, 110 Mich. L.
Rev. 1341, 1344 (2012).


                                                3
        Case: 3:20-cv-00410-jdp Document #: 12 Filed: 05/06/20 Page 4 of 6



failing to make the transfer. If all issues of fact and law were resolved in favor of Gloron

Insurance Group, it would prevail on all its claims against the defendants in state court.

       Defendants make no argument that Gloron Insurance Group has no legitimate claim in

the litigation. Instead, defendants move straight to the merits, contending that most of

plaintiffs’ claims are subject to arbitration and must be dismissed under Rule 12(b)(3), and

that the remaining allegations fail to state plausible claims for relief and must be dismissed

under Rule 12(b)(6). See generally Dkt. 3. The arguments are not persuasive. More important,

they are beside the point.

       The court cannot reach the merits if it does not have jurisdiction in the first place. Steel

Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95 (1998). “Jurisdiction is not defeated by the

possibility that the allegations might fail to state a cause of action on which a party could

actually recover.” Thornton v. M7 Aerospace LP, 796 F.3d 757, 765 (7th Cir. 2015) (citing Bell

v. Hood, 327 U.S. 678, 682 (1946)). Nor is it defeated by the possibility that the plaintiffs’

claims might ultimately be subject to arbitration. See Vaden v. Discovery Bank, 556 U.S. 49, 65–

66 (2009) (federal court may not entertain a petition to compel arbitration brought under

Federal Arbitration Act unless it has subject matter jurisdiction over the underlying

controversy).

       Defendants have wholly failed to carry their burden of demonstrating that Gloron

Insurance Group was fraudulently joined as a plaintiff. The parties are not completely diverse,

so the court lacks subject matter jurisdiction and it must remand the case.

       The only remaining issue is plaintiffs’ request for attorney fees and costs. See Dkt. 9, at

10–11. Under 28 U.S.C. § 1447(c), courts remanding an improperly removed case “may

require payment of just costs and any actual expenses, including attorney fees, incurred as a


                                                4
         Case: 3:20-cv-00410-jdp Document #: 12 Filed: 05/06/20 Page 5 of 6



result of the removal.” The standard for shifting fees under § 1447(c) turns on the

reasonableness of the removal. “Absent unusual circumstances, courts may award attorney's

fees under § 1447(c) only where the removing party lacked an objectively reasonable basis for

seeking removal. Conversely, when an objectively reasonable basis exists, fees should be

denied.” Martin v, Franklin Capital Corp., 546 U.S. 132, 141 (2005).

       The court doubts that defendants had any objectively reasonable basis for seeking

removal. Plaintiffs contend that defendants removed the case to block the injunction hearing

scheduled for May 7, 2020. The court will give defendants an opportunity to respond to the

request for cost shifting. By the date given below, plaintiffs should submit a properly supported

requests for its fees.2 Defendants will then have seven days to explain why fee shifting under

§ 1447(c) isn’t appropriate and to respond to the reasonableness of the fee amount requested

by plaintiffs.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiffs’ motion to remand this case, Dkt. 8, is GRANTED.

       2. Defendants’ motion to dismiss, Dkt. 2, is DENIED as moot.

       3. The case is REMANDED to the Circuit Court for Marathon County, Wisconsin.
          The clerk of court is directed to return the record to the Circuit Court for Marathon
          County, Wisconsin.




2
  Plaintiffs should refer to page 39 of this court’s Standard Attachments for Civil Cases
(available at https://www.wiwd.uscourts.gov/sites/default/files/Attachments_PTC_JDP.pdf) for
more information about how to support their fee requests.


                                               5
Case: 3:20-cv-00410-jdp Document #: 12 Filed: 05/06/20 Page 6 of 6



4. By May 18, 2020, plaintiffs should submit a properly supported request for costs
   and expenses incurred in connection with the removal. Defendants may have until
   May 25, 2020 to oppose plaintiffs’ request for fee shifting and to file any objection
   to plaintiffs’ itemized fees and expenses.

Entered May 6, 2020.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       6
